MURNAGHAN, Circuit Judge,
concurring:
Having studied with interest, and I hope attention, the majority opinion of Chief Judge Winter, I concur that M.A. has presented sufficient evidence to establish a prima facie case of a well-founded fear of persecution and so must be accorded the opportunity to prove his case. However, I find myself somewhat uneasy about the tone of the majority opinion and the indication to be derived from it that it goes perhaps a little farther than a bare finding of a prima facie case of persecution, to make an apparent assumption of justified draft evasion by M.A. because the military in El Salvador had committed acts condemned by the international community. Thereby, the opinion conveys the impression that M.A. has already to a substantial extent proven his case on the merits.
The majority opinion lists a variety of reasons to support, or possibly support its conclusion, while remaining silent about considerations pointing in the other direction. For example, it should not be ignored that M.A. entered the United States in 1982 without inspection, entering in an illegal immigrant status, while others in El Salvador, who presumably could have a case equally or more appealing than M.A.’s own, abided by the laws and did not slip secretly and illicitly across our borders.
Moreover, M.A., to reach the United States from El Salvador, had to cross, and perhaps for a time, reside in one or more countries (Mexico at a minimum) before entering the United States. Nothing is said about the possibility of refugee status in those other countries where M.A. was for a time and where probably, from a linguistic point of view, the countries as places of refuge would have been more advantageous to him than the predominantly English speaking United States. That would suggest M.A.’s motive was more to sneak in to the United States than simply to flee El Salvador.
In short, my concurrence merely acknowledges M.A.’s right to a further hearing. It in no way indicates how the ultimate result should turn out.